
	
		I
		111th CONGRESS
		2d Session
		H. R. 5678
		IN THE HOUSE OF REPRESENTATIVES
		
			July 1, 2010
			Mr. Carnahan (for
			 himself, Ms. Berkley,
			 Mr. Boren,
			 Mr. Davis of Tennessee,
			 Mr. Foster,
			 Ms. Hirono,
			 Mr. Michaud,
			 Mr. Moore of Kansas,
			 Mr. Radanovich, and
			 Mr. Rothman of New Jersey) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to provide grants
		  for treatment of methamphetamine abuse, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Universal Access to Methamphetamine
			 Treatment Act of 2010.
		2.PurposeIt is the purpose of this Act to—
			(1)reduce crime and
			 improve public safety by making treatment for methamphetamine abuse available
			 to every American who needs it;
			(2)keep families
			 together by encouraging alternatives to incarceration for nonviolent drug law
			 offenses; and
			(3)expand research on
			 the root causes of methamphetamine abuse and the most effective ways to treat
			 it.
			3.Methamphetamine
			 treatment and wrap-around programsSubpart 1 of part B of title V of the Public
			 Health Service Act is amended—
			(1)redesignating the
			 second section 514 (relating to methamphetamine and amphetamine treatment) as
			 section 514B; and
			(2)adding at the end
			 the following new sections:
				
					514C.Initiative to
				increase methamphetamine treatment capacity
						(a)In
				generalThe Secretary may
				make grants to State, local, and tribal governments for the purpose of
				increasing the availability of treatment for methamphetamine abuse.
						(b)Requirements
							(1)In
				generalTo seek a grant under
				subsection (a), a State, local, or tribal
				government shall submit an application to the Secretary at such time, in such
				manner, and containing such information and assurances as the Secretary may
				require.
							(2)Use of grant
				fundsThe grants made under
				subsection (a) may only be used
				to—
								(A)build treatment
				centers;
								(B)expand existing
				treatment centers;
								(C)hire treatment
				professionals;
								(D)provide training
				and education to substance abuse professionals, medical professionals, and
				educators related to the treatment of methamphetamine abuse; and
								(E)engage in other
				activities that the Secretary has determined are relevant to the purpose of the
				grants under
				subsection (a).
								(c)Authorization of
				appropriationsThere is
				authorized to be appropriated such sums as may be necessary to carry out this
				section for fiscal years 2011 through 2015.
						514D.Methamphetamine
				treatment vouchers for underserved populations
						(a)In
				generalThe Secretary may
				make grants to State, local, and tribal governments and nonprofit entities to
				provide vouchers to individuals in underserved populations for authorized
				services related to the treatment of such individuals for methamphetamine
				abuse.
						(b)Requirements
							(1)ApplicationTo
				seek a grant under
				subsection (a), a State, local, or tribal
				government or a nonprofit entity shall submit an application to the Secretary
				at such time, in such manner, and containing such information and assurances as
				the Secretary may require, including a description of the method that such
				State, government, or entity will use—
								(A)to identify
				individuals who would benefit from treatment for methamphetamine abuse;
								(B)to identify if
				such individuals are in underserved populations; and
								(C)to provide
				vouchers to such individuals in such populations.
								(2)Preservation of
				ChoiceA recipient of a grant
				under this section may not restrict the ability of an individual receiving a
				voucher under this section to use the voucher to pay for authorized services
				furnished by any provider of authorized services, so long as the provider of
				such services meets all applicable State licensure or certification
				requirements regarding the provision of such services.
							(3)Duration of
				awardWith respect to a grant under this section, the period
				during which payments under such grant are made to the grant recipient may not
				exceed five years.
							(4)Matching
				fundsThe Secretary may require that State, local, and tribal
				governments and nonprofit entities that apply for grants under this section
				provide non-Federal matching funds, as determined appropriate by the Secretary,
				to ensure the commitment of the government or entity to the provision of
				vouchers for treatment to individuals who use methamphetamine. Such non-Federal
				matching funds may be provided directly or through donations from public or
				private entities and may be in cash or in kind, fairly evaluated, including
				plant, equipment, or services.
							(5)Maintenance of
				effortThe Secretary may require that grant recipients under this
				section agree to maintain expenditures of non-Federal amounts for authorized
				services related to the treatment of methamphetamine abuse at a level that is
				not less than the level of such expenditures maintained by the recipient for
				the fiscal year preceding the fiscal year for which the entity receives such a
				grant.
							(c)Report
							(1)In
				generalNot later than December 1, 2010, and annually thereafter,
				the Secretary shall submit a report to the Congress on the grants under
				subsection (a).
							(2)Contents of
				reportThe report under paragraph (1) shall contain an evaluation
				of the effectiveness of the grants made under subsection (a) in improving
				access to methamphetamine treatment for underserved populations.
							(d)DefinitionsFor purposes of this section, the following
				definitions apply:
							(1)Authorized
				servicesThe term
				authorized services means—
								(A)treatment for
				methamphetamine abuse, including individual, group, and family counseling
				regarding such abuse;
								(B)follow-up services
				to prevent an individual from relapsing into such abuse;
								(C)wrap-around
				services, as such term is defined in section 514E(e)(4); and
								(D)any additional
				services specified by the Secretary.
								(2)Underserved
				populationThe term
				underserved population means a population of individuals who
				cannot to access appropriate substance abuse treatment (including comprehensive
				substance abuse treatment) due to financial, geographical, language,
				socio-economic, or cultural barriers.
							(e)Authorization of
				appropriationsThere is
				authorized to be appropriated such sums as may be necessary to carry out this
				section for fiscal years 2011 through 2015.
						514E.Comprehensive
				wrap-around methamphetamine treatment services
						(a)In
				generalThe Secretary may
				make grants to public, private, and nonprofit entities, Indian tribes, and
				tribal organizations to establish programs to provide for and coordinate the
				provision of wrap-around services to methamphetamine-affected
				individuals.
						(b)Minimum
				qualifications for receipt of awardTo seek a grant under
				subsection (a), public, private, or
				nonprofit entity, Indian tribe, or tribal organizations shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information and assurances as the Secretary may require, including assurances
				to the satisfaction of the Secretary that—
							(1)the applicant has
				the capacity to carry out a program described in
				subsection (a);
							(2)the applicant has
				entered into agreements with entities in the community involved, through which
				the applicant will provide services defined in subsection (e)(4); and
							(3)the applicant, or
				any entity through which the applicant will provide such services, meets all
				applicable State licensure or certification requirements regarding the
				provision of such services.
							(c)Priority for
				grant distributionIn making grants under this section, the
				Secretary shall give priority to applications for programs that serve
				communities with a high or increasing rate of methamphetamine abuse or
				addiction, as specified by the Secretary.
						(d)ReportsFor each year that a public, private, or
				nonprofit entity, Indian tribe, or tribal organization receives a grant under
				subsection (a) for a program, such entity, tribe, or organization shall submit
				to the Secretary a report on the results and effectiveness of the
				program.
						(e)DefinitionsFor
				purposes of this section:
							(1)Intensive
				outpatient treatment facilityThe term intensive outpatient
				treatment facility means a facility that provides treatment for
				substance abuse and that, with respect to an individual receiving such
				treatment—
								(A)provides a minimum of nine hours of
				treatment for substance abuse during a week;
								(B)provides regularly
				scheduled treatment sessions within a structured program; and
								(C)the treatment
				sessions are led by health professionals or clinicians.
								(2)Methamphetamine-affected
				individualThe term methamphetamine-affected
				individual means an individual who—
								(A)(i)resided in a residential
				inpatient treatment facility for the treatment of methamphetamine abuse or
				addiction; or
									(ii)received treatment for
				methamphetamine abuse or addiction from an intensive outpatient treatment
				facility; and
									(B)after successful
				completion of such treatment reenters the community.
								(3)Residential
				inpatient treatment facilityThe term residential inpatient
				treatment facility means a facility that provides treatment for
				substance abuse and in which health professionals and clinicians provide a
				planned regimen of 24-hour professionally directed evaluation, care, and
				treatment for such substance abuse in an inpatient setting, including 24-hour
				observation and monitoring.
							(4)Wrap-around
				servicesThe term wrap-around services means, with
				respect to a methamphetamine-affected individual, the following
				services:
								(A)Medical
				services.
								(B)Dental
				services.
								(C)Mental health
				services.
								(D)Child care
				services.
								(E)Job training
				services.
								(F)Housing
				assistance.
								(G)Training in
				parenting.
								(H)Prevention
				services for family members, with respect to methamphetamine abuse or
				addiction.
								(I)Transportation
				assistance services for purposes of participation in the services listed in
				subparagraphs (A) through (H).
								(f)Authorization of
				appropriationsThere is
				authorized to be appropriated such sums as may be necessary to carry out this
				section for fiscal years 2011 through
				2015.
						.
			4.Extension and
			 expansion of residential treatment program for pregnant and postpartum women to
			 include care giver parentsSection 508 of the Public Health Service Act
			 (42 U.S.C. 290bb–1) is amended—
			(1)in the heading, by
			 striking pregnant
			 and postpartum women and inserting
			 care giver parents,
			 including pregnant women;
			(2)in subsection
			 (a)—
				(A)in the matter
			 preceding paragraph (1)—
					(i)by inserting
			 , Indian tribes, and tribal organizations after private
			 entities; and
					(ii)by striking
			 pregnant and postpartum women treatment for substance abuse and
			 inserting care giver parents, including pregnant women, treatment for
			 substance abuse (including treatment for addiction to
			 methamphetamine);
					(B)in each of
			 paragraphs (1), (2), and (3), by striking the women and
			 inserting such parents each place it appears; and
				(C)in paragraph (3),
			 by inserting supplemental before services;
				(3)in subsection
			 (b)—
				(A)in paragraph (1),
			 by inserting , Indian tribes, or tribal organizations after
			 nonprofit private entities; and
				(B)in paragraph
			 (2)—
					(i)by striking
			 the services and inserting such services;
			 and
					(ii)by striking
			  woman and inserting care giver parent;
					(4)in subsection
			 (c)—
				(A)in paragraph (1) by striking
			 eligible woman and inserting eligible care giver
			 parent; and
				(B)by striking
			 the women each place it appears and inserting such
			 parent;
				(5)in subsection
			 (d)—
				(A)in the matter proceeding paragraph (1), by
			 striking woman and inserting care giver
			 parent;
				(B)in paragraphs (3) and (4), by striking
			 the woman and inserting such parent each place it
			 appears;
				(C)in paragraph
			 (9)—
					(i)by striking the women and
			 inserting such parent each place it appears;
					(ii)by
			 striking units and inserting unit; and
					(iii)by
			 striking of parents and inserting of the parents of such
			 parent;
					(D)in paragraph (10),
			 by inserting , Indian tribes, or tribal organizations after
			 entities; and
				(E)in paragraph
			 (11)—
					(i)by striking the women and
			 inserting such parent; and
					(ii)by
			 striking their children and inserting the children of
			 such parent;
					(6)in subsection
			 (f)(1), in the matter proceeding subparagraph (A) by inserting , Indian
			 tribes, or tribal organizations after public or private
			 entities;
			(7)in subsection
			 (g)—
				(A)by striking
			 identify women and inserting identify care giver
			 parents; and
				(B)by striking the women and
			 inserting such parents;
				(8)in subsection
			 (h)(1) by striking pregnant and postpartum women and inserting
			 care giver parents;
			(9)in subsection
			 (j)—
				(A)in the matter proceeding paragraph
			 (1)—
					(i)by
			 striking to on behalf and inserting to or on
			 behalf; and
					(ii)by
			 striking woman and inserting care giver
			 parent;
					(B)in paragraph (2),
			 by striking the woman and inserting such parent;
			 and
				(C)in paragraph (3),
			 by striking woman and inserting parent;
				(10)in subsection
			 (k)(2) by striking women and inserting care giver
			 parents—
			(11)in subsection
			 (l), by striking such agreements and inserting the
			 funding agreements under this section;
			(12)by amending
			 subsection (m) to read as follows:
				
					(m)Use of funds;
				Priority for certain areas served
						(1)Use of
				fundsA funding agreement for
				an award under subsection (a) for an applicant is that funds awarded under
				subsection (a) to such applicant shall be used for programs according to the
				following order of priority:
							(A)For a program that
				provides services to care giver parents who are pregnant and postpartum
				women.
							(B)For a program that
				provides services to care giver parents who are single parents and the sole
				care givers with respect to their children.
							(C)For a program that
				provides services to any care giver parents.
							(2)Priority for
				certain areas servedIn making awards under subsection (a), the
				Director shall give priority to any entity, tribe, or organization that agrees
				to use the award for a program serving an area that—
							(A)is a rural
				area;
							(B)is an area
				determined by the Director to have a shortage of family-based substance abuse
				treatment options; or
							(C)is determined by
				the Director to have high rates of addiction to
				methamphetamine.
							;
			(13)in subsection
			 (p)—
				(A)by striking
			 October 1, 1994 and inserting October 1, 2010;
			 and
				(B)by striking the
			 third sentence;
				(14)in subsection
			 (q)—
				(A)by redesignating
			 paragraphs (2), (3), (4), and (5) as paragraphs (3), (4), (5), and (6),
			 respectively;
				(B)by inserting after
			 paragraph (1) the following new paragraph:
					
						(2)The term
				care giver parent means, with respect to a child, a parent or
				legal guardian with whom the child resides, and includes a pregnant
				woman.
						;
				and
				(C)by amending
			 paragraph (3), as redesignated by subparagraph (A) of this paragraph, to read
			 as follows:
					
						(3)The term
				eligible care giver parent means a care giver parent who has been
				admitted to a program operated pursuant to subsection
				(a).
						;
				and
				(15)in subsection
			 (r), by striking to fiscal years 2001 through 2003 and inserting
			 for fiscal years 2011 through 2015.
			5.Effectiveness of
			 methamphetamine treatment methods
			(a)ResearchThe Director of the National Institute on
			 Drug Abuse shall conduct research, directly or through contract with another
			 entity, on the effectiveness of the use of agonist and antagonist drugs to
			 reduce the problems associated with stimulant abuse, including methamphetamine
			 abuse.
			(b)Authorization of
			 appropriationsThere is
			 authorized to be appropriated such sums as may be necessary to carry out this
			 section for fiscal years 2011 through 2015.
			6.IOM Study on drug
			 treatments for stimulant abuse
			(a)ReportThe Secretary of Health and Human Services
			 shall seek to enter into a contract with the Institute of Medicine of the
			 National Academies to complete a literature review and submit a report to
			 Congress on the effectiveness of agonist and antagonist drugs for the treatment
			 of stimulant abuse, including methamphetamine abuse.
			(b)Authorization of
			 appropriationsThere is
			 authorized to be appropriated such sums as may be necessary to carry out this
			 section for fiscal years 2011 through 2015.
			7.GAO Evaluation of
			 the impact of this legislation
			(a)Study on the
			 level of funding for methamphetamine treatmentThe Comptroller General of the United
			 States shall conduct a study on—
				(1)the impact of the
			 programs authorized by this Act (including the amendments made by this Act) on
			 the effectiveness and availability of treatment for methamphetamine
			 abuse;
				(2)whether the level
			 of Federal funding available for the treatment of methamphetamine abuse meets,
			 exceeds, or is less than the amount necessary to provide adequate treatment for
			 methamphetamine abuse; and
				(3)the impact of effective treatment of
			 methamphetamine abuse on cost savings due to the reduced need for criminal
			 justice and other services.
				(b)Reports
				(1)Interim
			 reportNot later than the last day of the two-year period
			 beginning on the date of enactment of this Act, the Comptroller General shall
			 submit to Congress a report on the interim findings of the study under
			 subsection (a).
				(2)Final
			 reportNot later than 3 years
			 after the date of that the report under
			 paragraph (1) is submitted to Congress,
			 the Comptroller General shall submit to Congress a report on the findings of
			 the study under
			 subsection (a).
				
